Title: General Orders, 30 December 1775
From: Washington, George
To: 

 

Head Quarters, Cambridge, Decr 30th 1775
Parole Marblehead.Countersign Manly.


As the want of a timely supply of Cash, has prevented the discharged Men, from receiving more than one Months pay at this time, the Qr Mr General may withold his Accounts until the next payment, when his Charges against the several Regiments must be paid.
The Commissary General is to serve provisions, or the Value thereof; to the discharged Men to carry them home, allowing one Ration for every twenty-Miles, they have to march.
As the General is informed, that Numbers of Free Negroes are desirous of inlisting, he gives leave to the recruiting Officers, to entertain them, and promises to lay the matter before the Congress, who he doubts not will approve of it.
The Massachusetts, Rhode Island and New-Hampshire Regiments upon the old establishment, to parade to morrow morning at ten OClock upon their respective regimental parades, where they will hear & receive the Commander in Chief’s directions.
Such of the Non-commissioned Officers and Soldiers, who presume to carry off their Arms, contrary to the express Orders of the General, and to the most pressing demand of their Country, may depend upon it they will be mulcted all the pay and Ration Money now due to them.
